Citation Nr: 0703866	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-20 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
residuals of a low back injury involving degenerative joint 
and degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to July 1975.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a disability rating higher 
than 40 percent for the veteran's residuals of a low back 
injury involving degenerative joint and degenerative disc 
disease of the lumbar spine.


FINDING OF FACT

The veteran's residuals of a low back injury involving 
degenerative joint and degenerative disc disease of the 
lumbar spine are not manifested by pronounced intervertebral 
disc syndrome, ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes requiring bed rest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for residuals of a low back injury involving degenerative 
joint and degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2005); 38 C.F.R.                    
§§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003); Diagnostic Code 5293 
(effective from September 23, 2002, to September 26, 2003); 
Diagnostic Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was treated for low back pain in service on 
several occasions after heavy lifting.  After service, 
service connection was eventually granted and a 40 percent 
disability rating assigned for residuals of a low back injury 
involving degenerative joint and degenerative disc disease of 
the lumbar spine.  In December 2002, the veteran filed a 
claim for increased compensation benefits.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.  § 5110(g).  

The veteran's disability due to degenerative joint and 
degenerative disc disease of the lumbar spine was assigned a 
40 percent disability rating under Diagnostic Code (DC) 5293 
(intervertebral disc syndrome).  Under DC 5293, a 40 percent 
rating is assigned for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief.  A 60 
percent rating is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, DC 5293 
(September 23, 2002).

Under the revised criteria, a 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a disability rating higher than 40 
percent under all applicable rating criteria.  The medical 
evidence to be considered includes two VA examinations report 
as well as VA outpatient treatment records, none of which 
shows pronounced intervertebral disc syndrome, ankylosis of 
the spine, or that the veteran requires bed rest prescribed 
by a physician, thereby providing highly probative evidence 
against his claim.  

The Board finds that the veteran's low back disability is not 
manifested by "pronounced" intervertebral disc syndrome, as 
required for a 60 percent rating under the old criteria of DC 
5293.  The Board has considered the veteran's statements to 
VA clinician and VA examiners that he requires the use of a 
walker due to weakness in his lower extremities caused by his 
low back disability.  Indeed, treatment records confirm that 
the veteran uses a walker to ambulate due to both knee and 
back pain.  However, clinical findings during two VA 
examinations revealed no significant neurological 
abnormalities in either lower extremity.  When examined in 
January 2003, for example, the examiner found "no 
neurological disability."  Similarly, when examined in 
December 2004, both lower extremities exhibited full 
strength, no muscle wasting, no sensory deficits, and 
symmetrical deep tendon reflexes.  In short, since none of 
these findings is consistent with pronounced intervertebral 
disc syndrome, as required for a 60 percent rating under DC 
5293, these examination reports provide highly probative 
evidence against the veteran's claim.  

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  During his January 
2003 VA examination, the veteran told the examiner that he 
required bed rest approximately three to four days a week.  
However, the examiner noted that he was unable to verify any 
incapacitating episodes prescribed by a doctor.  Thus, there 
is no indication in the record that a physician has ever 
prescribed bed rest because of the veteran's low back 
disability.  Accordingly, the revised version of DC 5293, in 
effect from September 23, 2002, cannot serve as a basis for 
an increased rating based upon incapacitating episodes.  

The post-service medical record, as a whole, is found to 
provide evidence against this claim, clearly indicating that 
the standards for a higher evaluation have not been met in 
this case. 

Moreover, since the veteran's orthopedic manifestations have 
been rated as 40 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating higher than 40 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of his 
low back disability.  38 C.F.R. § 4.25.  As noted, two VA 
examination reports revealed no significant neurological 
findings.  Accordingly, a disability rating higher than 40 
percent is not warranted under the revised criteria for 
rating intervertebral disc syndrome.  

In addition, the medical evidence shows that the veteran has 
range of motion in every direction, albeit with extension 
limited to zero degrees on only one occasion in December 
2004.  In this regard, range of motion testing in January 
2003 revealed flexion of less than 30 degrees, extension of 
less than 5 degrees, and lateral flexion of 10 degrees in 
both direction.  Testing in December 2004 revealed flexion of 
20 degrees, extension of zero degrees, left lateral bending 
of 10 degrees, and right lateral bending of 20 degrees.  
Also, neither examiner indicated that the veteran's 
thoracolumbar spine was anklyosed.  As such, no evidence 
demonstrates that his spine is ankylosed, as required for a 
60 percent rating under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine.  

The Board also finds that a disability rating higher than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of severe low back pain 
with instability involving both lower extremities, which he 
claims require the use of a walker and a brace.  The veteran 
also rated his back pain at level 10, on a pain scale from 
zero to 10, during his December 2004 VA examination. 

However, the Board emphasizes that the two VA examination 
reports discussed above show full muscle strength in both 
lower extremities on clinical evaluation.  In addition, VA 
outpatient treatment records also illustrate the discrepancy 
between the veteran's subjective complaints of instability 
and the objective clinical findings showing full strength.  
For instance, an April 2004 VA outpatient treatment record 
notes the veteran's history of numerous falls due his legs 
just "giving out."  However, a physical examination 
revealed that strength in both lower extremities was 
symmetrical and normal, thereby providing highly probative 
evidence against a finding that the veteran's instability is 
due to his low back disability.  

It thus appears that the veteran's use of a walker is not 
based on weakness due to his low back disability, but rather 
may be due to a right knee disability.  This finding is 
supported by the post-service medical record.  In short, it 
is important for the veteran to understand that the objective 
medical record does not support a basis to increase the 
current 40 percent disability rating based on functional loss 
due to pain, weakness, fatigability, or incoordination of the 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

In short, the veteran's disability due to degenerative joint 
and degenerative disc disease of the lumbar spine does not 
meet the criteria for a disability rating higher than 40 
percent under all applicable rating criteria.  Because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence shows that the veteran's low back 
disability has independently caused marked interference with 
employment or required frequent periods of hospitalization.  
The veteran stated that he last worked in 1989 as a roofer.  
Indeed, the December 2004 VA examination report includes a 
medical opinion that the veteran's low back disability would 
prevent him from performing physical employment.  However, 
the examiner went on to say that sedentary employment was not 
precluded.  

In short, although the veteran's low back disability 
interferes with his ability to perform certain jobs requiring 
physical activity, such impairment is already contemplated by 
the applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Further, the Board must once 
again note serious nonservice connected disorders that 
clearly impact on the veteran's ability to function.  For 
example, the post-service medical record cites numerous 
nonservice connected disorders involving the neck, hands, 
shoulders, knees, tobacco abuse, as well as chest pain.  For 
these reasons, the Board has found the post-service medical 
record provides evidence against this claim. 

There is also no evidence that his low back disability has 
required hospitalization or bed rest which markedly 
interferes with his ability to work.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993) (holding that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability).  Therefore, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded two VA examinations to 
determine the severity of his service-connected low back 
disability.  

Based a review of the record, the Board finds these 
examinations appear adequate for rating purposes, as they 
report findings addressed in the rating criteria.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.





ORDER

A disability rating higher than 40 percent for residuals of a 
low back injury involving degenerative joint and degenerative 
disc disease of the lumbar spine is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


